Citation Nr: 0804926	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  05-12 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1966 to September 
1968.  
This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

A May 2004 letter from H.J. Marrero, Ph.D. noted treatment 
for post-traumatic stress disorder (PTSD) related to service.  
The Board construes this evidence as an informal claim for 
service connection for PTSD.  Accordingly, the Board refers 
this issue to the RO for appropriate action.

The issue of service connection for a psychiatric disorder 
(on the merits) is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a June 1989 decision, the Board denied service 
connection for an acquired psychiatric disorder.

2.  Evidence received since the June 1989 decision relates to 
an unestablished fact necessary to substantiate the claim and 
raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The Board's June 1989 decision that denied service 
connection for an acquired psychiatric disorder is final.  38 
U.S.C.A. § 7104 (West 2002 & Supp. 2007); 38 C.F.R. § 20.1100 
(2007).

2.  New and material evidence has been received to reopen the 
claim for service connection for an acquired psychiatric 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the VCAA does 
not preclude the Board from adjudicating the veteran's claim.  
This is so because the Board is taking action favorable to 
the appellant on the issue in appellate status and a decision 
at this point poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

In a decision dated in June 1989, the Board denied service 
connection for an acquired psychiatric disorder.  The veteran 
was informed of that decision and he did not file a timely 
appeal. The Board's June 1989 decision is final.  38 U.S.C.A. 
§ 7104 ; 38 C.F.R. § 20.1100.

The claim for entitlement to service connection for a 
psychiatric disorder may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The veteran filed this application to reopen his 
claim in March 2004.  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service medical records, 
VA treatment records, and VA examination reports.  The 
evidence showed that the veteran complained of nervousness in 
service and the examination report at separation reflected a 
normal psychiatric evaluation.  A July 1969 VA examination 
established passive aggressive personality and a October 1984 
examination report noted intermittent explosive disorder; 
neither of these is an psychiatric disorder for which service 
connection could be granted.  See 38 C.F.R. § 3.303 (2007).  
Thus, the claim was denied.

The Board finds that the evidence received since the last 
final decision in June 1989 is not cumulative of other 
evidence of record, relates to an unestablished fact, and 
raises a reasonable possibility of substantiating the claim.

Among the newly received evidence includes a May 2004 letter 
from H.J. Marrero, Ph.D. noting that the veteran had been on 
antipsychotic medication and had a  diagnosis of 
schizophrenia undifferentiated, paranoid type.  This new 
evidence was not previously considered by agency decision 
makers, is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.303.  New evidence is sufficient to reopen a 
claim if it contributes to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability, even where it may not convince the Board to grant 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
As the veteran's diagnosis of schizophrenia represents an 
acquired psychiatric disorder for which service connection 
can be granted, the claim for service connection for a 
psychiatric disorder is reopened.  


ORDER

The claim for service connection for psychiatric disorder is 
reopened.  To that extent only, the appeal is allowed.
REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

During service in January 1967, the veteran was noted to be 
nervous.  On his Report of Medical History at service 
discharge, he indicated that he occasionally experienced 
depression and nervousness.  Post-service records show that 
the veteran was diagnosed with passive aggressive reaction in 
July 1969, intermittent explosive disorder with depressive 
features in October 1984.  It also appears that the veteran 
was diagnosed with schizophrenic disorder sometime in 1984 
(one record indicates treatment on 10/7/56 but the notations 
before and after that particular one are all in 1984).  
Recent records show various diagnoses of anxiety neurosis 
with depressive features and paranoid schizophrenic disorder.  
On remand, the veteran should be evaluated to determine the 
etiology of any current psychiatric disorder.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a psychiatric 
examination to ascertain the nature and 
etiology of any current psychiatric 
disorders, including specifically, an 
assessment as to whether any current 
psychiatric disorder is etiologically 
related to the in-service notation that 
he was nervous.  The claims file must 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  The examination report 
must indicate that the claims file was 
reviewed in conjunction with the 
examination.  

The examiner should provide an opinion 
as to whether there is a 50 percent 
probability or greater that any current 
psychiatric disorder is causally or 
etiologically related to the veteran's 
period of active service, including the 
in-service notation that he was 
nervous. The examiner should provide a 
rationale for the opinion provided.  If 
the requested opinion cannot be 
rendered without resort to speculation, 
the examiner should so state.

2.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for 
service connection for a psychiatric 
disorder.  If further action remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow the appellant an appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2007).  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


